EXAMINER’S AMENDMENT
and
Examiner’s Statement of Reasons for Allowance
The present application is being examined under the pre-AIA  first to invent provisions.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Chang on 03/01/2021.

The application has been amended as follows: 

In the claim
The following is a complete listing of the claim which replaces all prior versions of the claims.

1. (Currently Amended) A constant-volume combustion chamber for an aircraft turbine engine, the combustion chamber comprising: 

a combusted gas exhaust valve configured to adopt an open position and a closed position, in the closed position blocking exhaust of combusted gas outside the combustion chamber;
wherein at least one of the compressed gas intake valve and the combusted gas exhaust valve comprises a spherical plug including[[:]] an inner spherical body including two mutually distant orifices traversed by a gas passage, [[and]]



wherein the combusted gas exhaust valve includes a fixed body forming a seat for the inner spherical body of the spherical plug, in the open position the two mutually distant orifices of the inner spherical body align with a respective two mutually distant orifices of the fixed body to allow exhaust of combusted gas outside the combustion chamber, the fixed body further including a body passage passing through the fixed body, 
wherein the combustion chamber further comprises a conduit connected to the body passage and to a sidewall of another combustion chamber, and 
wherein the inner spherical body of the spherical plug of the combusted gas exhaust valve is rotated to the closed position in which the gas passage communicates with the body passage injected through the body passage towards the another combustion chamber via the conduit.


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  
Original Fig. 3 - reference character “14” overlaid on reference character “12” will be replaced by replacement Fig. 3 clearly showing the combustion chamber sidewall as reference character “14”.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.



Reasons for Allowance
Claim 1 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference Boulet (2,623,355) teaches, in Figs. 1, 4, 6, 7, and 8, the invention as claimed including a constant-volume (Col. 1, ll. 20 - 25) combustion chamber (6 – Fig. 1, 20 – Fig. 7) for an aircraft turbine engine (Fig. 4), the combustion chamber comprising: a compressed gas intake valve (7 – Fig. 1, 22 – Fig. 7) configured to adopt an open position (shown in Fig. 7) and a closed position (Col. 2, ll. 1 - 13) , in the closed position blocking intake of compressed gas into the combustion chamber (shown in Fig. 1, Col. 2, ll. 29 - 55); and a combusted gas exhaust valve (8 – Fig. 1, 22 – Fig. 7) configured to adopt an open position and a closed position, in the closed position blocking exhaust of combusted gas outside the combustion chamber (shown in Figs. 1 and 7, Col. 2, ll. 29 - 55); wherein at least one of the compressed gas intake valve (7 – Fig. 1, 22 – Fig. 7) and the combusted gas exhaust valve (8 – Fig. 1, 22 – Fig. 7) comprises a plug including an inner body  including two mutually distant orifices (shown in figures) traversed by a gas passage (23 – Fig. 7).
Boulet is silent on said plug being a spherical plug including an inner spherical body, wherein the combusted gas exhaust valve includes a fixed body forming a seat for the inner spherical body of the spherical plug, in the open position the two mutually distant orifices of the inner spherical body align with a respective two mutually distant orifices of the fixed body to allow exhaust of combusted gas outside the combustion chamber, the fixed body further including a body passage passing through the fixed body, wherein the combustion chamber further comprises a conduit connected to the body passage and to a sidewall of another combustion chamber, and wherein the inner spherical body of the spherical plug of the combusted gas exhaust valve is rotated to 
Ball valves were known in the prior art.  Ball valves had a spherical plug including an inner spherical body, wherein the ball valve included a fixed body forming a seat for the inner spherical body of the spherical plug, in the open position two mutually distant orifices of the inner spherical body aligned with a respective two mutually distant orifices of the fixed body to allow fluid to flow through said ball valve.
However, the prior art did not teach a ball valve fixed body further including a body passage passing through the fixed body, wherein the combustion chamber further comprises a conduit connected to the body passage and to a sidewall of another combustion chamber, and wherein the inner spherical body of the spherical plug of the combusted gas exhaust valve is rotated to the closed position in which the gas passage communicates with the body passage to enable the combusted gases trapped in the gas passage to be injected through the body passage towards the another combustion chamber via the conduit.  Therefore, Claim 1 is not anticipated by Boulet.  Furthermore, Claim 1 is non-obvious over Boulet in view of known ball valves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741